 GOLF COURSEINNS541Golf Course Inns of America,Incorporated,and OceanVista Land Company and Culinary Workers, Barten-ders and Hotel Service Employees,Local 535, AFL-CIO, Petitioner.Case 21-RC-12541October 6, 1972DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Scott Forman. Fol-lowing the hearing and pursuant to Section 102.67 ofthe National Labor Relations Board Rules and Reg-ulations and Statements of Procedure, Series 8, asamended, by direction of the Acting Regional Direc-tor for Region 21, the case was transferred to theBoard for decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.'The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:Golf Course Inns of America, Incorporated, andOcean Vista Land Company are engaged in a jointventure, the operation of a golf and country club atHoltville, California, under the title of Imperial ValleyCountry Club. The Petitioner seeks to represent cer-tain employees at the Imperial Valley Country Club.That club is partly private in nature, with a restrictedlist of 400 members, and partly public. Thus, membersof the public may enter the premises and use the golfcourse upon payment of a greens fee and also utilizethe club's other facilities such as the restaurant andbar, but nonmembers may not use the club's lockerroom.During the 12-month period ending in February1972, the Employer's gross revenue amounted to$488,966.23 of which $59,725.75 represented dues andinitiationfeesofmembers and the remaining$429,240.48 represented revenue from all othersources.The Employer contends that the Board shouldnot assert jurisdiction because its operations do notsatisfy the jurisdictional standard for retail enterprises.The Board decided inWalnut Hills Country Club2that the retail standard is the applicable standard foroperations of the nature engaged in by the Employer.The Board, in determining whether or not the grossvolume of business of an enterprise such as theEmployer's herein meets the Board's retail standard,has declined to include members' dues and initiationfees as income derived from its retail operation.3 TheEmployer's operation therefore does not meet theBoard's $500,000 annual gross revenue jurisdictionalstandard for retail enterprises as established inCaroli-na Supplies and Cement Co.°The Petitioner contends, however, that the Impe-rial Valley Country Club operation is so inextricablyentwined with certain other enterprises that the grossrevenue of all of these enterprises should be combinedin order to establish whether the Board's jurisdiction-al standard is satisfied.A one-half interest in the land upon which Impe-rial Valley Country Club is located is owned by a Mr.and Mrs. Pemberton. The remaining interest is ownedby Ocean Vista Land Company and perhaps by GolfCourse Inns of America. In any event, Golf CourseInns and Ocean Vista are engaged in a joint venture,leasing the land and operating the Imperial ValleyCountry Club.Golf Course Inns is a corporation, founded in1969, with some 20 shareholders. Ted Vallas is itspresident and owns 65 percent of its stock. In additionto the joint venture at Imperial Valley, Golf CourseInns is also engaged in certain European enterprisesfrom which no revenues appear to have been received.Golf Course Inns operates the Whispering PalmsCountry Club at Rancho Saute Fe, California, ap-proximately 150 miles away from the Imperial ValleyClub. Golf CourseInns alsohas a three-sixteenth in-terest in the operation of El Camino Country Club inOceanside, California, about160 milesfrom ImperialValley. The remaining thirteen-sixteenthinterest inthe operation of El Camino Country Club is owned byTed Vallas, who personally operates the facility. GolfCourse Inns further wholly owns Golf CourseHotels,Inc., which in turn owns a motel adjacent to El Cami-no Country Club.Ocean Vista Land Company is a corporationfounded in 1957. Ted Vallas is 1 of some 200 share-holders in Ocean Vista and he owns 55 percent of itscommon and 25 percent of its preferred stock. Inaddition to the joint venture and land ownership atImperial Valley, Ocean Vista also owns the land onwhich the aforementioned El Camino Country Clubis located.2 145 NLRB 81The Petitioner's request for oral argument is hereby denied as in our3 Pennsylvania Labor Relations Board (Chartiers Country Club),139 NLRBopinion,the record in this case,including the briefs of the Petitionerand the741; RanchoLos Coyotes Country Club,170 NLRB 1773.Employer,adequately presents the issues and positions of the parties.° 122 NLRB 88, 89.199 NLRB No. 80 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record reveals that if either the gross reve-nues of El Camino Country Club or of WhisperingPalms were coupled with those of Imperial Valley, thecombined enterprise would satisfy the Board's stand-ard for asserting jurisdiction.5 However, despite thedegree of common ownership described above, sever-al factors militate against treating these enterprises asone for jurisdictional purposes. Thus, there is no inter-change of employees between the clubs, payrolls areseparately maintained, purchases are separately andlocallymade, membership privileges are not inter-changeable, and each club has a separate generalmanager. Atkins, the general manager at ImperialValley, controls the day-to-day operations of thatclub, directs employees in their daily routine, and hasauthority to hire and fire employees. It appears thatGeneralManagers McIntosh of Whispering Palmsand Vallas of El Camino have identical authority withrespect to their respective clubs. There is no evidencethat Vallas has ever exercised any control over laborrelations policies at either Imperial Valley or Whis-pering Palms, or that there is any uniformity of policybetween or among the clubs. As it is clear that eachof the clubs is, in fact, managed independently of theothers, and in view of the other factors describedabove, we are unable to conclude that their relation-ship is such as to justify treating all of them togetheras a single employer for jurisdictional purposes.' Asjurisdiction over the Imperial Valley Country Clubjoint venture cannot be asserted on any other basisconsistent with our established standards, we shalldismiss the petition.ORDER5The Petitioner also contends that the operation of a pro shop located atImperial Country Club and operated by one Ralph Samaha should be con-sidered in this regard However, as the combined pertinent revenue of Impe-It is hereby ordered that the petition herein be, andithereby is, dismissed.nal Valley and the total revenueof thepro shop is less than $500,000, we need6 Justru Realty Corporation,156 NLRBl ;Gerace Construction,Inc.,193not pass on that issueNLRB No. 91